Upon consideration, petitioner’s motion for leave to reply to respondent Rush Limbaugh’s response to petitioner’s motion to strike or, alternatively, motion to supplement motion to strike is hereby denied.
Petitioner’s motion to strike is hereby denied. Upon consideration of the petition for review and the response thereto, it is ordered that said petition is hereby denied.
COPE, C.J., and SUAREZ and CORTIÑAS, JJ., concur.
Upon consideration of respondent Rush Limbaugh’s motion for attorney’s fees and respondent Marta Miranda’s motion for attorney’s fees and costs, it is ordered that said motions are hereby denied.
COPE, C.J., and SUAREZ and CORTIÑAS, JJ., concur.
Before COPE, SUAREZ and CORTIÑAS, JJ.